HOOD, Judge.
Plaintiff, Mrs. Felicia Arnaud Richard, instituted this suit for damages for personal injuries sustained by her as the result of an accident which occurred on August 18, 1965. The defendants are Richard H. Boehmer, C. H. Boehmer Sales Agency and The American Insurance Company. Judgment on the merits was rendered by the trial court in favor of defendants, rejecting plaintiff’s demands. The costs of this suit, except for the expense of receiving and transcribing the evidence, were assessed to plaintiff, the cost of the transcript of evidence having been assessed as costs in a companion suit. Plaintiff has appealed.
This is a companion to three other suits which arose out of the same accident. All of these suits were consolidated for the purpose of trial and appeal, and all are being decided by us on this date. See Richard et al. v. Southern Farm Bureau Casualty Insurance Company et al., La.App., 212 So.2d 471; American Insurance Company v. Richard et al., La.App., 212 So.2d 481; Richard et al. v. American Insurance Company et al., La.App., 212 So.2d 483.
For the reasons which we assigned in the companion case of Richard et al. v. Southern Farm Bureau Casualty Insurance Company, supra, the judgment appealed from is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.